DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Re. Claims 11 and 19: Claims 11 and 19 recite the following limitations: 
“… receiving the recommended biofeedback therapy comprises receiving the recommended biofeedback therapy before receiving the indication that the user is experiencing a panic attack…”
Applicant’s specification describes an opposite order to the limitations above: 

	Receiving a recommended therapy prior to the detection of a panic attack would read upon predictive systems.  Therefore, Applicant’s specification does not support the order of steps specified in the claim limitations of claims 11 and 19.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Re. Claim 5: Because the claim recites “…determined from at least one image…” the breadth of the claims describes a device which is capable of determining rate information from a single image.  The nature of the invention detailed in Applicant’s specification describes using multiple frames of video and performing pixel color analysis to determine a periodic signal (Pages 6-7).  Although Applicant describes the use of a spectrogram (a single image), such an image is not generated by the imaging device integrated with an mobile electronic device as described previously in the specification, but instead requires multiple images of said imaging device.  The specification does not disclose enough information for one of ordinary skill in the art to perform a determination of rate information using explicitly a single image captured from the imaging device described in the specification.  At the time of filing, the state of the art discloses devices utilizing color analysis of multiple video frames to determine a periodic signal.  Thus, the disclosed example does not bear a reasonable correlation to the full scope of the claim.  Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claim 5.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 4, 6-8, 10, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. 2021/0085559 A1) (hereinafter – Smith) in view of Motoru et al. (U.S. 2017/0235912 A1) (hereinafter – Motoru).
Re. Claims 1 and 14: Smith teaches a mobile electronic device (Figs. 1, 2) configured to provide personalized biofeedback therapy to a user experiencing a panic attack (Abstract, Background: detecting user states encompasses identifying panic attacks; Paragraph 0044: identification and treatment of a panic attack), the mobile electronic device comprising:
at least one computer processor (Fig. 2, controller 108 and/or associated computing device described in the following citations); and 
at least one storage device encoded with a plurality of computer-executable instructions (Paragraphs 0060, 0061, Paragraph 0078) that, when executed by the at least one computer processor perform a method comprising:
receiving an indication that the user is experiencing a panic attack (Paragraph 0004: “…detecting one or more states of a user; comparing the one or more states of the user to one or more predetermined activation parameters to determine if the user is experiencing an episode…;” Paragraph 0044: example of an episode being a panic attack).

 Motoru teaches an invention which analyzes the response of user behaviors and/or diagnoses to identify interventions for improving a user’s conditions and to implement a recommended therapy (Paragraph 0057: Block S130 determines one or more therapeutic interventions to apply).  Motoru teaches analogous art in the technology of anxiety diagnostics and therapeutic intervention (Paragraph 0016).
It would have been obvious to one having skill in the art before the effective filing date to have modified Smith to include the recommendation system as taught by Motoru, the motivation being that providing a therapy based on analysis of a specific behaviors or medical diagnoses of a user allows for the invention to provide a more directed and effective treatment for improving a user condition (Paragraph 0057).
Smith further teaches the invention comprising:
providing the recommended biofeedback therapy to the user during the panic attack (Paragraph 0020: “… a haptic actuator may be activated either manually, or automatically, to provide at least one of thermal and/or physical sensations to a user to provide a desired subjective sensation to the user for symptom relief from a condition that the user suffers from”);
	and transmitting to the recommendation system, information related to the panic attack after the panic attack has subsided, wherein the information related to the panic attack is used to provide an updated recommended biofeedback therapy for the user (Paragraphs 0019, 0035, 0036).
	Re. Claims 2 and 15: Smith in view of Motoru teach the invention according to claims 1 and 14.  Smith further teaches the invention further comprising: 

wherein receiving an indication that the user is experiencing a panic attack comprises determining based, at least in part, on the recorded physiological data that the user is experiencing a panic attack (Paragraph 0044: panic attack detected via spike in heart rate).
	Re. Claim 3: Smith in view of Motoru teach the invention according to claim 1.  Smith further teaches the invention wherein the recorded physiological data comprises a heart rate and/or a respiratory rate of the user (Paragraph 0033: monitoring heart rate, respiratory rate, or any of the foregoing).
	Re. Claim 4: Smith in view of Motoru teach the invention according to claim 1.  Smith further teaches the invention wherein the at least one sensor comprises an imaging device integrated with the mobile electronic device (Paragraph 0033: “…facial recognition and body posture recognition modules which may include cameras or other optical detectors…;”Paragraph 0035: “… an imaging system for gesture or facial expression recognition”).
	Re. Claims 6 and 16: Smith in view of Motoru teach the invention according to claims 1 and 14.  Smith further teaches the invention wherein the method further comprises: tracking, during the panic attack, physiological data associated with the user, and wherein the information related to panic attack includes at least some of the tracked physiological data (Paragraph 0023: any appropriate information pertaining to a particular condition may be logged or recorded; Paragraphs 0028-0029: recording sensed states when actuator is activated during an episode; Paragraph 0048: correlation of sensed states and episodes; Paragraph 0073: one or more sensed states may be logged during operation of a haptic actuator).
Re. Claims 7, 8, and 17: Smith in view of Motoru teach the invention according to claim 1.  Smith further teaches the invention comprising determining based, at least in part, on the tracked physiological data, a severity measure indicating a severity of the panic attack, and wherein the information related to the panic attack comprises the severity measure (Paragraph 0021: “…a controller of a haptic actuator may automatically activate the haptic actuator in response to the controller determining a user is experiencing a specific episode and/or symptoms with a perceived severity from the condition such that the user may desire symptom relief”).
	With respect to claim 8, Smith also determining based, at least in part, on the tracked physiological data, an effectiveness of the biofeedback therapy provided to the user during the panic attack, and wherein the information related to the panic attack comprises the determined effectiveness of the biofeedback therapy (Paragraphs 0025, 0038: monitoring effectiveness of treatments and/or therapies provided to a user).
	Claim 17 repeats the combination of limitations found in claims 7 and 8 and would be read similarly upon by the citations applied to both claims 7 and 8.
	Re. Claims 10 and 18: Smith in view of Motoru teach the invention according to claims 1 and 14.  Smith further teaches the invention further comprising a first stimulator configured to provide biofeedback therapy using a first modality and a second stimulator configured to provide biofeedback therapy using a second modality different from the first modality (Abstract: “Methods of operating a haptic actuator to apply physical and/or thermal sensations to a user…;” Paragraph 0043: “haptic actuators that provide both thermal and physical sensations to provide symptom relief from heighted emotional states are also contemplated…”).
	Re. Claim 12: Smith in view of Motoru teach the invention according to claim 1.  Motoru further teaches the invention wherein receiving the recommended biofeedback therapy comprises receiving 
Alternatively or additionally, Examiner notes that if a device is being given a command to deliver a recommended therapy, delivering such therapy necessarily comprises the processor receiving “information describing” at least one modality and characteristic of said therapy to execute the therapy.
Re. Claim 13: Smith in view of Motoru teach the invention according to claim 1.  Smith further teaches the invention providing a user interface configured to prompt the user to enter information about an experience of the user prior to and/or during the panic attack; and receiving the information about the experience of the user via the user interface in response to the prompting, and wherein the information related to the panic attack comprises at least some information about the experience of the user received via the user interface (Paragraph 0021: event logging; Paragraphs 0035-0036, 0071: requesting user input regarding the applied symptom relief).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. 2021/0085559 A1) (hereinafter – Smith) in view of Motoru et al. (U.S. 2017/0235912 A1) (hereinafter – Motoru) in further view of Samec et al. (U.S. 2017/0365101 A1) (hereinafter -- Samec).
Re. Claim 5 (as best understood): Smith in view of Motoru teach the invention according to claim 4.  Smith and Motoru do not teach the invention wherein the recorded physiological data comprises a heart rate and/or a respiratory rate of the user determined from [images] captured by the imaging device.

	Detection of heart rate and respiratory rate information are prominent components of identifying panic attacks, as discussed by Smith.  Smith describes that a variety of physiological sensing methods may be used to detect such rate information, including e.g., optical spectroscopy, Holter monitors, ECG, chest strap sensors, and EMG.  Therefore, it would have been obvious to try, by one of ordinary skill in the art before effective filing date of the invention, to perform using the spectroscopic technique of Samec utilizing an integrated imaging device and to incorporate it into the system of Smith in view of Motoru since there are a finite number of identified, predictable potential solutions (i.e., optical spectroscopy, ECG, EMG, physical distension) to the recognized need (detecting heart rate and/or respiratory rate) and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success.
	 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. 2021/0085559 A1) (hereinafter – Smith) in view of Motoru et al. (U.S. 2017/0235912 A1) (hereinafter – Motoru) in further view of Wood (U.S. 2019/0133496 A1) (hereinafter – Wood).
Re. Claim 9: Smith in view of Motoru teach the invention according to claim 8.  Smith and Motoru do not teach the invention determining an effectiveness of the biofeedback therapy is based, at least in part, on whether the physiological data changes at a certain rate during the panic attack in 
Wood teaches monitoring of physiological parameters to detect the onset of an adverse health condition (Paragraph 0041).  Wood further teaches the invention wherein determining an effectiveness of the biofeedback therapy is based, at least in part, on whether the physiological data changes at a certain rate during the panic attack in response to providing the biofeedback therapy (Fig. 3A, 3B; Paragraph 0049: comparing values of physiological parameters before and after treatment and applying and assessing multiple treatment steps during the adverse condition).  Wood teaches analogous art in the technology of detecting and treating panic attacks (Paragraph 0003).
It would have been obvious to one having skill in the art before the effective filing date to have modified to have modified Smith in view of Motoru to have included determining effectiveness of a therapy based on a change in monitored physiological parameters as taught by Wood, the motivation being that directly assessing the impact of a treatment on physiological parameters provides a more direct and objective assessment of effectiveness than monitoring parameter of the treatment as taught by Smith.

Claims 11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. 2021/0085559 A1) (hereinafter – Smith) in view of Motoru et al. (U.S. 2017/0235912 A1) (hereinafter – Motoru) in further view of Eldardiry et al. (U.S. 2017/0049374 A1) (hereinafter – Eldardiry).
Re. Claims 11 and 19: Smith in view of Motoru teach the invention according to claims 8 and 14.  Smith and Motoru do not teach the invention wherein receiving the recommended biofeedback therapy 
Eldardiry teaches the use of a predictive model to determine a recommendation for a user based upon monitored physiological conditions exceeding a threshold, including utilizing change-point detection to detect where significant changes occur up to an hour before the onset of a panic attack (Paragraphs 0003-0005 and 0039-0040: generating a prediction and sending an alert regarding panic attacks prior to onset).  Eldardiry teaches analogous art in the detection of panic attacks (Paragraphs 0005-0009).
It would have been obvious to one having skill in the art before the effective filing date to have modified Smith in view of Motoru to include a predictive system as taught by Eldardiry which provides recommendation prior to the device receiving an indication that the user is experiencing a panic attack, the motivation being that such a predictive system reduces the severity or intensity of symptoms and possibility of complications (Paragraphs 0035-0036).
Re. Claim 20: Smith in view of Motoru in further view of Eldardiry teach the invention according to claim 19. Motoru further teaches the invention wherein receiving the recommended biofeedback therapy comprises receiving information describing at least one modality to provide the biofeedback therapy to the user and at least one characteristic of biofeedback therapy to be provided (Paragraph 0057: Block S130 determines one or more therapeutic interventions, including modalities and characteristics thereof).
Alternatively or additionally, Examiner notes that if a device is being given a command to deliver a recommended therapy, delivering such therapy necessarily comprises the processor receiving “information describing” at least one modality and characteristic of said therapy to execute the therapy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791